Title: From Alexander Hamilton to Thomas Willing, 11 June 1792
From: Hamilton, Alexander
To: Willing, Thomas



Treasury Department June 11th 1792
Sir

I have the honor to enclose for the consideration of the Board of Directors, the draft of an Agreement, for carrying into execution the Eleventh Section of the Act, which incorporates the subscribers to the Bank of the united States.
They will perceive that it is substantially in conformity to the suggestions, contained in your letter of the 29th of last month. As far as there may be any difference in the manner, it is for the sake of pursuing with greater caution the letter of the law; which speaks of “a subscription.”
with respectful consideration   I have the honor to be   Sir   Your obedt Servt
Alexander Hamilton
P.S.   If any alterations appear proper The Board will please to suggest them.
Thomas Willing EsqrPresident of the Bankof the United States
